 

10
11
12
13
14
15
16
17
18
19

20

21
22

23.

24
25

26

27
28

.|| Assistant United States Attorneys

 

 

McGREGOR W. SCOTT
United States Attorney
KAREN A. ESCOBAR

  
 

2500 Tulare Street, Suite 4401
Fresno, CA 93721
Telephone: (559) 497-4000
Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, _ CASE NO. + 4 orp.
3 OF AN E190R- 00270 139 SKO Ha
a MOTION AND PROPOSED ORDER TO ~~
, Plaintiff, SEAL INDICTMENT
JOSEPH SANFORD
Defendants.

 

 

- The government moves the Court, pursuant to Rule 6(e) of the Federal Rules of
Criminal Procedure, to order and direct that the Indictment returned by the Grand Jury
on November 21, 2019, charging the above defendant with violations of 18 U.S.C. § 371 —
Conspiracy to Violate Animal Welfare Act; 7 US.C. § 2156(b), 18 U.S.C. §§ 49(a) and 2 - Unlawful
Possession of Animals for Animal Fighting Venture; 7 USC. § 2156(b), 18 U.S.C. §§ 49(a) and 2 -
Unlawful Sale of Animals for Animal Fighting Venture; 7 U.S.C. § 2156(f) and 28 U.S.C. § 2461(c) —
Criminal Forfeiture be kept secret until the defendant named in this Indictment is either in
custody or has been given bail on these offenses; and further order that until such time as
the defendant is in custody or has been given bail, that no person shall disclose the finding
of the Indictment or any warrants issued pursuant thereto, except when necessary for the

Motion to Seal Indictment |

 
 

 

 

10
1]
12
13
14

15

16
17
18
19
20
21

° 22
23

24
25
26

27

28

 

 

issuance and execution of the warrants.

DATED: December 12, 2019 Respectfully submitted,

McGREGOR W. SCOTT
United States Attorney

By /s/ Karen A. Escobar

Karen A. Escobar
Assistant U.S. Attorney

ITISSOORDERED. | _- ? | JA |
Dated: December\V-, 2019 S / :
Erica P. Grosjean
U.S. Magistrate Judge

Motion to Seal Indictment

 
